        Case 3:20-cv-01426-JR        Document 162        Filed 02/09/21    Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 SENNCO SOLUTIONS, INC.,                             Case No. 3:20-cv-1426-JR

                Plaintiff,                           ORDER

        v.

 MOBILE TECHNOLOGIES, INC.,

                Defendant.


Michael H. Simon, District Judge.

       United States Magistrate Judge Jolie A. Russo issued Findings and Recommendation in

this case on December 21, 2020. ECF 156. Judge Russo recommended that the Court grant in

part and deny in part Defendant Mobile Technologies, Inc.’s (MTI) Partial Motion for Judgment

on the Pleadings (ECF 147).

       Under the Federal Magistrates Act (Act), the Court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files objections to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).


PAGE 1 – ORDER
        Case 3:20-cv-01426-JR         Document 162        Filed 02/09/21     Page 2 of 10




       For those portions of a magistrate judge’s findings and recommendations to which neither

party has objected, the Act does not prescribe any standard of review. See Thomas v. Arn, 474

U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act], intended to

require a district judge to review a magistrate’s report to which no objections are filed.”); United

States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding that the court

must review de novo magistrate judge’s findings and recommendations if objection is made, “but

not otherwise”). Although in the absence of objections no review is required, the Act “does not

preclude further review by the district judge[] sua sponte . . . under a de novo or any other

standard.” Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ.

P. 72(b) recommend that “[w]hen no timely objection is filed,” the Court review the magistrate

judge’s recommendations for “clear error on the face of the record.”

       MTI timely filed an objection (ECF 160), to which Plaintiff Sennco Solutions, Inc.

(Sennco) responded. ECF 161. MTI has two objections. First, MTI objects to the portion of

Judge Russo’s finding that Sennco has adequately stated a claim alleging misappropriation of

trade secrets. Among the reasons MTI offers in support of its objection is MTI’s contention that

Judge Russo considered Sennco’s interrogatory responses in her partial denial of MTI’s motion.

Second, MTI asks that, if the Court grants MTI’s motion and then grants Sennco leave replead,

the Court also stay discovery. The Court adopts Judge Russo’s findings and recommendation

with the following additional analysis.

A. MTI’s Motion for Judgment on the Pleadings

       MTI objects to Judge Russo’s finding that Sennco adequately stated claims alleging

misappropriation of trade secrets and breach of contract. MTI argues that Sennco failed to

adequately identify the trade secrets it alleges that MTI misappropriated. Because Sennco’s

breach of contract claims arise from two non-disclosure agreements that Sennco entered with
PAGE 2 – ORDER
        Case 3:20-cv-01426-JR          Document 162       Filed 02/09/21      Page 3 of 10




MTI covering Sennco’s trade secrets, MTI also argues that Sennco has not adequately stated its

claims of breach of contract. Accordingly, MTI argues that the Court should grant MTI’s partial

motion for judgment on the pleadings.1

       “Analysis under Rule 12(c) is ‘substantially identical’ to analysis under Rule 12(b)(6)

because, under both rules, a court must determine whether the facts alleged in the complaint,

taken as true, entitle the plaintiff to a legal remedy.” Pit River Tribe v. Bureau of Land

Mgmt., 793 F.3d 1147, 1155 (9th Cir. 2015) (quoting Chavez v. United States, 683 F.3d 1102,

1108 (9th Cir. 2012)). Dismissal for failure to state a claim under Rule 12(b)(6) “is proper if

there is a ‘lack of a cognizable legal theory or the absence of sufficient facts alleged under a

cognizable legal theory.’” Conservation Force v. Salazar, 646 F.3d 1240, 1242 (9th Cir. 2011)

(quoting Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.1988)). In addition, “to

survive a motion to dismiss, a complaint must contain sufficient factual matter to state a facially

plausible claim to relief.” Shroyer v. New Cingular Wireless Services, Inc., 622 F.3d 1035, 1041

(9th Cir. 2010) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)); see also Cafasso, United

States ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054 n.4 (9th Cir. 2011) (Iqbal

standard applies to review of Rule 12(c) motions).

       In its Third Amended Complaint (TAC) Sennco brought a trade secrets misappropriation

claim under Illinois law.2 TAC (ECF 107) at 4-5; see 765 Ill. Comp. Stat. § 1065. Trade secret


       1
         Judge Russo found that Sennco did not adequately identify trade secrets related to
“manufacturing” and recommended that the Court grant MTI’s partial motion for judgment on
the pleadings for Sennco’s trade secret misappropriation claim related to “manufacturing.”
Sennco does not object to Judge Russo’s recommendation on this point. The Court accepts Judge
Russo’s recommendation.
       2
          Sennco’s complaint was originally filed in the United States District Court for the
Northern District of Illinois. See ECF 123 at 1. The United States District Court for the Northern
District of Illinois granted MTI’s motion to transfer venue to this Court on August 20, 2020. Id.

PAGE 3 – ORDER
        Case 3:20-cv-01426-JR          Document 162       Filed 02/09/21      Page 4 of 10




misappropriation under Illinois law is the “acquisition of a trade secret of a person by another

person who knows or has reason to know that the trade secret was acquired by improper means.”

§ 1065/2(b)(1). A trade secret is defined as:

               information, including but not limited to, technical or non-
               technical data, a formula, pattern, compilation, program, device,
               method, technique, drawing, process, financial data, or list of
               actual or potential customers or suppliers, that:

                       (1) is sufficiently secret to derive economic value, actual or
                       potential, from not being generally known to other persons
                       who can obtain economic value from its disclosure or use;
                       and

                       (2) is the subject of efforts that are reasonable under the
                       circumstances to maintain its secrecy or confidentiality.

§ 1065/2(d). Sennco also alleges that MTI breached its 2005 and 2008 nondisclosure agreements

with Sennco by using the trade secrets covered by those nondisclosure agreements. TAC

(ECF 107) at 5-6.3 MTI argues that Sennco’s trade secrets misappropriation claim and its breach

of contract claims both fail because Sennco did not sufficiently identify its trade secrets.

       “To prevail on a trade secret misappropriation claim, plaintiff must show that the

information at issue was a trade secret and that it was misappropriated.” AptarGroup, Inc. v.

Chamulak, 2019 WL 2425175, at *4 (N.D. Ill. June 10, 2019). “A plaintiff need not ‘spell out the

details of the trade secret’” to survive a motion to dismiss (or, here, a motion for judgment on the

pleadings). Space Data Corp. v. X, 2017 WL 5013363, at *2 (N.D. Cal. Feb. 16, 2017) (quoting

Autodesk, Inc. v. ZWCAD Software Co., Ltd., 2015 WL 2265479, at *5 (N.D. Cal. May 13,

2015)); see also AptarGroup, 2019 WL 2425175, at *5 (“Trade secrets need not be set out in



       3
         Sennco has also alleged that MTI infringed one of Sennco’s patents. TAC (ECF 107)
at 7-8. MTI’s partial motion for judgment on the pleadings does not seek judgment on Sennco’s
patent infringement claim.

PAGE 4 – ORDER
        Case 3:20-cv-01426-JR           Document 162        Filed 02/09/21      Page 5 of 10




detail in a complaint . . . .”). Instead, a plaintiff need only “describe the subject matter of the

trade secret with sufficient particularity to separate it from matters of general knowledge in the

trade or of special persons who are skilled in the trade, and to permit the defendant to ascertain at

least the boundaries within which the secret lies.” Pellerin v. Honeywell Int’l, Inc., 877 F. Supp.

2d 983, 988 (S.D. Cal. 2012); see also Multiut Corp. v. Draiman, 359 Ill. App. 3d 527, 535

(2005) (“To claim protection as a trade secret [under Illinois law], a plaintiff must show that: (1)

the information was sufficiently secret to give it a competitive advantage; and (2) affirmative

measures were taken to prevent others from acquiring or using the information.”). Indeed, it is

enough for a plaintiff to “limit[] the categories of the information allegedly misappropriated by

[a defendant] to particular subjects.” Cisco Sys., Inc. v. Chung, 462 F. Supp. 3d 1024, 1049 (N.D.

Cal. 2020).

        Sennco’s TAC adequately identifies its trade secrets. Sennco described the proprietary

information shared with MTI as a prototype of “a structure upon which a retailer could mount a

product such as a camera, smart phone, or other electronic device. The structure would allow a

customer to pick up and hold the electronic device while it was electronically tethered to the

fixture by a retractable cord.” TAC (ECF 107) at 3. Sennco also described the protectable

elements of the device:

                Sennco’s innovative security design (1) incorporated the
                electronics and retractable components into the base and post upon
                which the electronic device was mounted, (2) permitted the crown
                connected to the post to pivot thus allowing the displayed
                electronic device to sit multiple preselected angles, (3) combined
                the foregoing features into a single, above-counter unit, (4)
                permitted a retailer to quickly disconnect the electronic device
                from the post for closer inspection, and (5) permitted the electronic
                device to charge while attached to the base and post . . . .

Id. Additionally, Sennco identified specific dates when it shared this prototype with MTI,

alleging that “[d]uring training sessions for MTI on September 15 and 16, 2008 at Sennco’s
PAGE 5 – ORDER
         Case 3:20-cv-01426-JR           Document 162        Filed 02/09/21      Page 6 of 10




facility, Sennco disclosed Sennco’s Proprietary Information, including [the] prototype.” Id. at 4.

Finally, Sennco attached a drawing of the prototype as an exhibit. ECF 107-3.

        These allegations both remove the alleged trade secrets from the realm of “general

knowledge in the trade” and “permit [MTI] to ascertain at least the boundaries within which the

secret lies.” Pellerin, 877 F. Supp. 2d at 988. MTI’s response to the TAC and its objections

proves as much. MTI knew enough about Sennco’s alleged trade secret to not only answer the

TAC but also assert affirmative defenses. See ECF 143. MTI’s objections further demonstrate

that the TAC provided MTI adequate notice of Sennco’s alleged trade secrets. MTI argues that,

although the TAC identifies the features of Sennco’s alleged trade secrets, MTI remains unsure

about Sennco’s specific theory about its trade secrets. MTI asks whether

                Sennco [is] asserting:

                        • that features ##1-3 is a single combination trade secret
                        and each of features #4 and #5 are separate, stand-alone
                        trade secrets?

                        • or that features #1, #2, and #3 plus #4 is one combination
                        trade secret and that features #1, #2, and #3 plus #5 is a
                        separate trade secret?

                        • or that its trade secret is a single combination of all of the
                        listed features (##1-5)?

ECF 160 at 13. These questions, however, show that that the TAC did precisely what the law

requires of it: “permit [MTI] to ascertain at least the boundaries within which the secret lies.”

Pellerin, 877 F. Supp. 2d at 988 (emphasis added). MTI knows that Sennco’s trade secret lies

with those features of a prototype of a device Sennco shared with MTI on September 15 and 16,

2008. At this early stage, that is all that is required for the litigation to proceed.




PAGE 6 – ORDER
         Case 3:20-cv-01426-JR            Document 162    Filed 02/09/21     Page 7 of 10




        MTI disagrees, arguing that Sennco must instead identify its trade secret with “reasonable

particularity.” MTI is incorrect.4 Courts adjudicating motions to dismiss and motions for

judgment on the pleadings involving complaints alleging trade secret misappropriation under

Illinois law have repeatedly rejected defendants’ arguments that a heightened pleading standard

applies. See, e.g., LQD Bus. Fin., LLC v. Fundkite, LLC, 2020 WL 635906, at *3 (N.D. Ill. Feb.

11, 2020) (“The suggestion of [the defendants] that [the plaintiff] must plead its trade secrets

‘with particularity’ is inconsistent with the Federal Rule of Civil Procedure 8, which requires

only notice pleading.”); AptarGroup, 2019 WL 2425175, at *5 (“Trade secrets need not be set

out in detail in a complaint . . . .”).

        Nor does MTI cite any relevant cases supporting its proposition. MTI points to Vesta

Corp. v. Amdocs Management Ltd., 147 F. Supp. 3d 1147 (D. Or. 2015). Vesta Corp., however,

involved a discovery dispute, not a motion for judgment on the pleadings or a motion to dismiss.

147 F. Supp. 3d at 1148 (“Defendants ask for a protective order to excuse them from responding

to any discovery requests relating to the ‘Confidential Solutions Methods,’ until such time as

Plaintiff provides full and complete responses identifying its trade secrets with reasonable

particularity.”). The “reasonable particularity” standard is appropriate in the discovery context,

where the defendant seeks not to dispose of the plaintiff’s suit, but merely requests greater detail

about the plaintiff’s alleged trade secret so that the defendant may narrow discovery and limit

exposure of its own trade secrets. See id. at 1153-54 (discussing the conflicting policy




        4
         Judge Russo found that Sennco did identify its trade secrets with reasonable
particularity. The Court agrees with this finding. Thus, even if MTI were correct that Sennco
must identify its trade secrets with reasonable particularity to survive a motion for judgment on
the pleadings, the Court would adopt Judge Russo’s recommendation that the Court deny in part
MTI’s partial motion for judgment on the pleading in part.

PAGE 7 – ORDER
        Case 3:20-cv-01426-JR          Document 162        Filed 02/09/21     Page 8 of 10




considerations relevant to discovery disputes in trade secrets cases). No similar justification

exists at the pleadings stage.

       MTI argues that Pellerin—which involved a motion to dismiss a defendant’s trade secret

misappropriation counterclaim—applied MTI’s proposed reasonable particularity standard. See

877 F. Supp. 2d at 987. But “reasonable particularity” appears nowhere in the Pellerin decision.

In Pellerin, the court found the defendant’s counterclaims insufficient because the counterclaim

allegations “simply recite[d] the statutory definition of a trade secret.” Id. at 988. Dismissing a

claim because the allegations merely recite the elements of a claim is a simple application of the

pleading standard announced in Twombly and Iqbal, not evidence of a heightened pleading

standard. See Iqbal, 556 U.S. at 678 (“A pleading that offers ‘labels and conclusions’ or ‘a

formulaic recitation of the elements of a cause of action will not do.’”) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)).

       MTI also objects to Judge Russo relying on Sennco’s answer to an interrogatory to deny

MTI’s motion for judgment on the pleadings. Judge Russo did mention Sennco’s answer to

Interrogatory No. 1 when denying MTI’s motion, see EFC 156 at 8, although only after finding

that Sennco’s “allegations [are] sufficient to . . . allow this case to proceed past the pleadings

stage,” id. at 6. When considering a motion for judgment on the pleadings, the Court may look

only at “the facts alleged in the complaint.” Pit River Tribe, 793 F.3d at 1155 (quoting Chavez,

683 F.3d at 1108). Sennco’s answer to an interrogatory is therefore irrelevant when adjudicating

MTI’s motion for judgment on the pleadings. Because, however, Sennco’s pleadings alone

adequately identified Sennco’s alleged trade secret, the Court nevertheless accepts Judge Russo’s

recommendation that MTI’s partial motion for judgment on the pleadings be denied in part.




PAGE 8 – ORDER
        Case 3:20-cv-01426-JR         Document 162        Filed 02/09/21     Page 9 of 10




       Finally, MTI objects that Sennco did not plead that its trade secrets were secret. To

survive a motion for judgment on the pleadings, Sennco must plead that “affirmative measures

were taken to prevent others from acquiring or using the [allegedly secret] information.” Multiut

Corp., 359 Ill. App. 3d at 535. Sennco alleges that:

               In addition to protecting its intellectual property by way of the
               Mutual Non-Disclosure Agreements, Sennco was awarded U.S.
               Patent No. 9,303,809 (“the ’809 Patent”) which pertained to
               Sennco’s security system innovations.

TAC (ECF 107) at 4. At this early stage, that factual allegation suffices.

       Because Sennco adequately identified its trade secrets and MTI does not argue that

Sennco’s allegations are otherwise deficient, the Court adopts Judge Russo’s recommendation

that the Court deny in part MTI’s partial motion for judgment on the pleadings Sennco’s trade

secrets misappropriations and breach of contracts claims.

B. MTI’s Request to Stay Discovery

       MTI asks that, if the Court grants MTI’s partial motion for judgment on the pleadings but

grants Sennco leave to replead Sennco’s Complaint, the Court stay discovery. Because the Court

is adopting Judge Russo’s recommendation that the Court mostly deny MTI’s partial motion for

judgment on the pleadings, the Court need not grant Sennco leave to replead. MTI’s request that

the Court stay discovery if it grants Sennco leave to replead is therefore moot.

                                         CONCLUSION

       The Court ADOPTS Judge Russo’s Findings and Recommendation (ECF 156) as

expanded upon in this Order. The Court DENIES MTI’s partial motion for judgment on the

pleadings regarding Sennco’s claims of trade secrets misappropriation and breach of contract

(ECF 147). The Court GRANTS MTI’s motion for judgment on the pleadings for any claim




PAGE 9 – ORDER
       Case 3:20-cv-01426-JR      Document 162       Filed 02/09/21   Page 10 of 10




arising from Sennco’s alleged manufacturing-related trade secrets. The Court also DENIES AS

MOOT MTI’s request to stay discovery.

       IT IS SO ORDERED.

       DATED this 9th day of February, 2021.

                                                 /s/ Michael H. Simon
                                                 Michael H. Simon
                                                 United States District Judge




PAGE 10 – ORDER
